Citation Nr: 0704449	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969 and from August 1970 to August 1974.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

It appears from the veteran's VA Form 9 and written argument 
submitted by his representative in January 2007 that the 
veteran is also seeking service connection for disability 
manifested by spasms and numbness of his left side and left 
arm.  It also appears from a June 2004 statement of the 
veteran that he is seeking service connection for a stomach 
disability and to reopen claims for service connection an 
intestinal disability and a skin disability.  These matters 
are referred to the originating agency for appropriate 
action.


REMAND

The veteran was most recently afforded a VA examination to 
determine the degree of severity of his low back disability 
in March 2004.  Range of motion testing at that time 
disclosed forward flexion was to 95 degrees, extension was to 
30 degrees, left and right lateral flexion was to 45 degrees, 
and left and right rotation was to 70 degrees.  The examiner 
stated that the motions were accompanied by pain.  The 
examiner did not state at what point in the excursions of 
motions the pain began nor did he provide an assessment of 
the degree of severity of the pain.  Moreover, although the 
veteran reported that he had flare ups, the examiner did not 
provide an assessment of the functional impairment during the 
flare ups.  Therefore, the Board has determined that the 
report of this examination is not adequate for rating 
purposes.  See 38 C.F.R. § § 4.40, 4.45 (2006).

The Board also notes that although the veteran is apparently 
followed for his low back disorder at the Asheville VA 
Medical Center, records from that facility for the period 
since June 2004 have not been associated with the claims 
folder.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided any 
additional notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006), to include the 
notice specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
outpatient records for the period since 
June 2004.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  If muscle spasm or 
guarding is present, the examiner 
should state whether it is severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis or 
abnormal kyphosis.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


